Exhibit 10.6

JOINDER NO. 3 TO ABL SECURITY AGREEMENT

Joinder No. 3 (this “Joinder”), dated as of March 6, 2014 by and among Road
Raiders Technology, Inc., a Delaware corporation (the “New Subsidiary”), and
WELLS FARGO CAPITAL FINANCE, LLC, in its capacity as agent for the Secured Party
and the Bank Product Providers (in such capacity, together with its successors
and assigns in such capacity, “Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement dated as of October 5, 2011
(as amended, supplemented, extended, renewed, replaced, refunded, refinanced or
otherwise modified from time to time, the “Credit Agreement”) by and among
HORIZON LINES, INC., a Delaware corporation, as parent guarantor (“Parent”),
HORIZON LINES, LLC, a Delaware limited liability company, as borrower
(“Borrower”), the lenders party thereto as “Lenders” (such Lenders, together
with their respective successors and assigns in such capacity, each,
individually, a “Lender” and, collectively, the “Lenders”), and Agent, the
Secured Party has agreed to make certain financial accommodations available to
Borrower from time to time pursuant to the terms and conditions thereof; and

WHEREAS, pursuant to Section 5.11 of the Credit Agreement, the New Subsidiary is
required to execute, among other documents, this Joinder in order to become a
(a) Guarantor under the Guaranty; (b) Grantor under the Security Agreement; and
(c) party to the Intercreditor Agreement; and

WHEREAS, the New Subsidiary (a) is a Subsidiary of the Parent and, as such, will
benefit by virtue of the financial accommodations extended to the Borrower by
the Secured Party and (b) by becoming a Loan Party will benefit from certain
rights granted to the Loan Parties pursuant to the terms of the Loan Documents;

NOW, THEREFORE, for and in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each New Subsidiary hereby agrees as follows:

1. All initially capitalized terms used but not otherwise defined herein have
the meanings given to them in the Security Agreement or, if not defined therein,
in the Credit Agreement.

2. The New Subsidiary, by its signature below, becomes a “Grantor” under the
Security Agreement with the same force and effect as if originally named therein
as a “Grantor” and the New Subsidiary hereby (a) agrees to all of the terms and
provisions of the Security Agreement applicable to it as a “Grantor” thereunder
and (b) represents and warrants that the representations and warranties made by
it as a “Grantor” thereunder are true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that are already qualified or modified by
materiality in the text thereof) on and as of the date hereof. In furtherance of
the foregoing, the New Subsidiary does hereby unconditionally grant to Agent,
for the benefit of the Secured Parties, to secure the Secured Obligations, a
continuing security interest in and to all of such New Subsidiary’s right, title
and interest in and to the Collateral. The Schedules attached hereto supplement
each of the



--------------------------------------------------------------------------------

respective Schedules to the Security Agreement. Each reference to a “Grantor” in
the Security Agreement and the other Loan Documents shall be deemed to include
the New Subsidiary. The Security Agreement is incorporated herein by reference.
The New Subsidiary authorizes Agent at any time and from time to time to file,
transmit, or communicate, as applicable, financing statements and amendments
thereto (i) describing the Collateral as “all personal property of debtor” or
“all assets of debtor” or words of similar effect, (ii) describing the
Collateral as being of equal or lesser scope or with greater detail, or
(iii) that contain any information required by part 5 of Article 9 of the Code
for the sufficiency or filing office acceptance. The New Subsidiary also hereby
ratifies any and all financing statements or amendments previously filed by
Agent in any jurisdiction in connection with the Loan Documents.

3. The New Subsidiary, by its signature below, becomes a “Guarantor” under the
Guaranty with the same force and effect as if originally named therein as a
“Guarantor” and the New Subsidiary hereby (a) agrees to all of the terms and
provisions of the Guaranty applicable to it as a “Guarantor” thereunder and
(b) represents and warrants that the representations and warranties made by it
as a “Guarantor” thereunder are true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that are already qualified or modified by
materiality in the text thereof) on and as of the date hereof. In furtherance of
the foregoing, the New Subsidiary does hereby, jointly and severally together
with the other Guarantors, guaranty to Agent, for the benefit of the Secured
Party, as provided in the Guaranty, the prompt payment and performance of the
Guarantied Obligations in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration or otherwise) strictly in accordance with
the terms thereof. Each reference to a “Guarantor”, the “Guarantors”, a
“Guarantor” or the “Guarantors” in the Guaranty and the other Loan Documents
shall be deemed to include the New Subsidiary. The Guaranty is incorporated
herein by reference.

4. The New Subsidiary, by its signature below, becomes a party to the
Intercreditor Agreement and the New Subsidiary hereby (a) agrees to all of the
terms and provisions of Intercreditor Agreement applicable to it as a
“Guarantor/Grantor” thereunder and (b) represents and warrants that the
representations and warranties made by it as a “Guarantor/Grantor” thereunder
are true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that are
already qualified or modified by materiality in the text thereof) on and as of
the date hereof. Each reference to a “Guarantor/Grantor]” in the Intercreditor
Agreement shall be deemed to include the New Subsidiary.

5. The New Subsidiary represents and warrants to Agent and the Secured Parties
that this Joinder has been duly executed and delivered by such New Subsidiary
and constitutes its legal, valid, and binding obligation, enforceable against it
in accordance with its terms, except as enforceability thereof may be limited by
bankruptcy, insolvency, reorganization, fraudulent transfer, moratorium, or
other similar laws affecting creditors’ rights generally and general principles
of equity (regardless of whether such enforceability is considered in a
proceeding at law or in equity).



--------------------------------------------------------------------------------

6. This Agreement is a Loan Document. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
agreement. Delivery of an executed counterpart of this Joinder by telefacsimile
or other electronic method of transmission shall be equally as effective as
delivery of an original executed counterpart of this Joinder. Any party
delivering an executed counterpart of this Joinder by telefacsimile or other
electronic method of transmission also shall deliver an original executed
counterpart of this Joinder but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Joinder.

7. The Security Agreement, as supplemented hereby, shall remain in full force
and effect.

8. THE VALIDITY OF THIS JOINDER, THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

9. THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS JOINDER SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK,
STATE OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST
ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE
COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND. AGENT AND EACH NEW SUBSIDIARY WAIVE,
TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT
THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 9.

10. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, AGENT AND EACH NEW
SUBSIDIARY HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS JOINDER OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. AGENT AND EACH NEW
SUBSIDIARY REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS JOINDER MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Joinder to the Security
Agreement to be executed and delivered as of the day and year first above
written.

 

NEW SUBSIDIARY:     ROAD RAIDERS TECHNOLOGY, INC.               By:  

/s/ Jeffrey R. Yeager

              Name:   Jeffrey R. Yeager               Title:   President and
Secretary AGENT:     WELLS FARGO CAPITAL FINANCE, LLC               By:  

/s/

              Name:  

 

              Title:  

 